[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Pursuant to 6th Dist.Loc.App.R. 12(C), this case is hereby assigned to the accelerated calendar. Finding appellant's sole assignment of error well-taken, the sentence of the Wood County Court of Common Pleas is vacated. This cause is remanded to that court for resentencing consistent with the Opinion and Judgment Entry by Resnick, M.L., J., on file. Court costs of this appeal are assessed to appellee. Handwork, P.J., Resnick and Knepper, JJ., concur.
* * *